EXHIBIT 10.1
 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of September __, 2008,
by and among US Uranium Inc., a Nevada corporation (the “Company”), Gottbetter &
Partners, LLP, as escrow agent (the “Escrow Agent”) (with respect to Section 14
hereof only), and the investor identified on the signature page to this
Agreement (the “Investor”).
 
RECITALS:
 
WHEREAS, to provide the capital required by the Company for working capital and
other purposes, the Company is offering (the “Offering”), in compliance with
Rule 506 of Regulation D and/or Regulation S of the Securities Act of 1933, as
amended (the “Securities Act”), up to 200,000 shares of common stock, par value
$0.001 per share (“Common Stock”), of the Company at a purchase price of $0.005
per share;
 
WHEREAS, the Investor desires to subscribe for and purchase and acquire from the
Company, and the Company desires to sell and issue to the Investor, the number
of shares of Common Stock set forth on the signature page of this Agreement (the
“Investor Shares”) upon the terms and conditions and subject to the provisions
hereinafter set forth; and
 
WHEREAS, in connection with the Offering, the Company has agreed to provide
certain registration rights to the Investor with respect to the Investor Shares;
 
NOW, THEREFORE, for and in consideration of the mutual premises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
1.             Purchase and Sale of the Shares.  Subject to the terms and
conditions of this Agreement, the Investor subscribes for and agrees to purchase
and acquire from the Company, and the Company agrees to sell and issue to the
Investor, the Investor Shares at the purchase price of $0.005 per share (the
“Purchase Price”); provided, that the Company reserves the right, in its sole
discretion and for any reason, to reject any Investor’s subscription in whole or
in part, or to allot less than the number of shares subscribed for.
 
2.             The Closing.  The closing of the Offering (the “Closing;” the
date on which such Closing occurs hereinafter referred to as the “Closing Date”)
shall be at the offices of the Escrow Agent, Gottbetter & Partners, LLP, 488
Madison Avenue, New York, New York 10022 (or such other place as is mutually
agreed to by the Company and the Investor).  On the Closing Date, the Escrow
Agent shall deliver the funds and Transaction Documents (as defined herein) held
in escrow as of the Closing Date pursuant to the terms of Section 14
hereof.  The parties acknowledge that there is no minimum amount which must be
received as a condition to closing; upon acceptance of a subscription by the
Company, the related funds will be released to the Company.  As soon as
practicable after the Closing Date, the Company shall issue and deliver, or
shall cause the issuance and delivery of, a stock certificate registered in the
name of the Investor and representing the shares of Common Stock purchased in
the Offering.
 

--------------------------------------------------------------------------------


 
3.             Closing Conditions.
 
a.           Conditions to Obligations of Investors.  The obligations of the
Investor hereunder in connection with the Closing are subject to the
satisfaction (or waiver) of the following conditions: (i) the accuracy in all
material respects on the Closing Date of the representations and warranties of
the Company contained herein; and (ii) all obligations, covenants and agreements
of the Company required to be performed at or prior to the Closing Date shall
have been performed.
 
b.           Conditions to Obligations of the Company.  The obligations of the
Company hereunder in connection with the Closing are subject to the satisfaction
(or waiver) of the following conditions: (i) the accuracy in all material
respects when made and on the Closing Date of the representations and warranties
of the Investor contained herein; (ii) all obligations, covenants and agreements
of the Investor required to be performed at or prior to the Closing Date shall
have been performed; and (iii) the delivery by the Investor of the items set
forth in Section 4 of this Agreement.
 
4.             Subscription Procedure.  To complete a subscription for the
shares of Common Stock, the Investor must fully comply with the subscription
procedure provided in this Section on or before the Closing Date.
 
a.           Transaction Documents.  Before the Closing Date, the Investor shall
review, complete and execute this Agreement and the Investor Questionnaire
accompanying this Agreement (collectively, the “Transaction Documents”) and
deliver the Transaction Documents to the Escrow Agent at the address provided
below.  Executed agreements and questionnaires may be delivered to the Escrow
Agent by facsimile or electronic mail (e-mail) using the facsimile number or
e-mail address provided below if the Investor immediately thereafter confirms
receipt of such transmission with the Escrow Agent and delivers the original
copies of the agreements and questionnaires to the Escrow Agent as soon as
practicable thereafter.
 
Escrow Agent – Mailing Address and Facsimile Number:


Gottbetter & Partners, LLP
488 Madison Avenue
New York, NY  10022
Facsimile Number:  (212) 400-6901
Telephone Number:  (212) 400-6900
Attn:  Rachel L. DeGenaro
E-mail Address:  rlg@gottbetter.com
 
2

--------------------------------------------------------------------------------


 
b.           Purchase Price.  Simultaneously with the delivery of the
Transaction Documents to the Escrow Agent as provided herein, and in any event
on or prior to the Closing Date, the Investor shall deliver to the Escrow Agent
the full Purchase Price for the Investor Shares by wire transfer of immediately
available funds pursuant to the following wire transfer instructions:
 
Bank:
Citibank, N.A.
330 Madison Avenue, New York, New York
 
ABA Routing #:
021000089
 
Swift Code:
CITIUS33
 
Beneficiary:
Gottbetter & Partners, LLP, Attorney Trust Account
 
Account #:
49061322
 
Reference:
“US Uranium Inc. – [insert Investor’s name]”
   

Gottbetter & Partners Accounting Contact:
Vincent DiPaola; telephone: (212) 400-6900; e-mail: vdp@gottbetter.com.
 
c.           Purchaser Representative.  If the Investor has retained the
services of an investor representative to assist in evaluating the merits and
risks associated with investing in the Investor Shares, the Investor must
deliver along with the Transaction Documents, an investor representative
questionnaire in substantially the form accompanying this Agreement.
 
d.           Company Discretion.  The Company may accept any subscription in
whole or in part or reject any subscription in its sole discretion for any
reason and may terminate this Offering at any time before accepting
subscriptions.  If any Investor’s subscription is rejected or if the conditions
to closing this Offering are not satisfied, or if this Offering is otherwise
terminated or withdrawn, funds delivered by the Investor to the Escrow Agent
will be returned to the Investor without interest or deduction.
 
5.             Representations and Warranties of the Company.  In order to
induce the Investor to enter into this Agreement, the Company represents and
warrants to the Investor the following:
 
a.           Subsidiaries.  The Company has no direct or indirect subsidiaries
other than those set forth in the Exchange Act Documents (as defined in Section
5(g)).  Except as disclosed in the Exchange Act Documents, the Company owns,
directly or indirectly, all of the capital stock of its subsidiaries free and
clear of any and all liens, and all the issued and outstanding shares of capital
stock of each subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights.
 
b.           Organization and Qualification.  The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted.  The Company is not in violation or default of any of the provisions
of its articles of incorporation or bylaws.  The Company is duly qualified to
conduct business and is in good standing as a foreign corporation in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in (i) a material adverse effect on the legality, validity
or enforceability of any Transaction Document, (ii) a material adverse effect on
the results of operations, assets, business, prospects or condition (financial
or otherwise) of the Company, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”); and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
3

--------------------------------------------------------------------------------


 
c.           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or stockholders in connection therewith.  Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
d.           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Investor
Shares and the consummation by the Company of the other transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s articles of incorporation or bylaws, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time, or both, would become a default) under, result in the creation of any lien
upon any of the properties or assets of the Company, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not have, or reasonably be expected to result in,
a Material Adverse Effect.
 
e.           Approvals.  The execution, delivery, and performance by the Company
of this Agreement and the offer and sale of the Investor Shares require no
consent of, action by or in respect of, or filing with, any person, governmental
body, agency or official other than those consents that have been obtained prior
to the Closing and those filings required to be made pursuant to the Securities
Act and any State Acts (as defined below) which the Company undertakes to file
within the applicable time period.
 
4

--------------------------------------------------------------------------------


 
f.           Capitalization.  Upon issuance in accordance with the terms of this
Agreement against payment of the Purchase Price therefor, the Investor Shares
will be duly and validly issued, fully paid, and nonassessable and free and
clear of all liens imposed by or through the Company, and, assuming the accuracy
of the representations and warranties of the Investor and all other purchasers
of shares in the Offering, will be issued in accordance with a valid exemption
from the registration or qualification provisions of the Securities Act and any
applicable U.S. state securities laws (the “State Acts”).  The Company has not
issued any capital stock since its most recently filed Exchange Act Document,
and no person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  No further approval
or authorization of any stockholder, the board of directors of the Company or
others is required for the issuance and sale of the Investor Shares.  There are
no stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.
 
g.           Exchange Act Filing.  During the twelve (12) calendar months
immediately preceding the date of this Agreement, all reports and statements,
including all amendments, required to be filed by the Company with the U.S.
Securities and Exchange Commission (the “Commission”) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), have been timely
filed.  Such filings, together with all amendments and all documents
incorporated by reference therein, are referred to as “Exchange Act
Documents.”  Each Exchange Act Document conformed in all material respects to
the requirements of the Exchange Act and the rules and regulations thereunder,
and no Exchange Act Document, at the time each such document was filed, included
any untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
h.           Company Financial Statements. As of their respective dates, the
financial statements of the Company included in the Exchange Act Documents (the
“Company Financial Statements”) for its most recently completed fiscal year and
any subsequent interim period have been prepared in accordance with generally
accepted accounting principles in the United States (“GAAP”), consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in such Company Financial Statements or the notes thereto, or (ii) in the case
of unaudited interim statements, to the extent they may exclude footnotes or may
be condensed or summary statements) and, fairly present in all material
respects, on the basis stated therein and on the date thereof, the financial
position of the Company at the respective dates therein specified and its
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited interim statements, to normal year-end audit adjustments).
 
i.           Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included in the Exchange Act Documents, except as specifically disclosed in a
subsequent Exchange Act Document filed prior to the date hereof, (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, and (v) the Company has not
issued any equity securities to any officer, director or affiliate.  The Company
does not have pending before the Commission any request for confidential
treatment of information.  Except for the issuance of the shares of Common Stock
contemplated by this Agreement, no event, liability or development has occurred
or exists with respect to the Company or its business, properties, operations or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made.
 
5

--------------------------------------------------------------------------------


 
j.           No Disputes or Litigation against the Company.  There is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company or its
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Investor Shares or (ii) could, if there were an unfavorable decision, have, or
reasonably be expected to result in, a Material Adverse Effect.  Neither the
Company nor any of its directors or officers is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.  There has not been and,
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.  The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the Exchange Act or the Securities Act.
 
k.           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is threatened with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.  None of the Company’s employees is a member of a union that relates to
such employee’s relationship with such company, and the Company is not a party
to a collective bargaining agreement, and the Company believes that its
relationships with its employees are good.  No executive officer, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company to any liability
with respect to any of the foregoing matters.
 
l.           Compliance.  The Company (i) is not in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company), and
the Company has not received notice of any claim that it is in default under or
that it is in violation of any indenture, loan or credit agreement, or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is not in violation of any order of any court, arbitrator or governmental
body, and (iii) is not and has not been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
federal, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.  The Company is in compliance with the applicable requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, except where such noncompliance could not have, or reasonably be
expected to result in, a Material Adverse Effect.
 
6

--------------------------------------------------------------------------------


 
m.           Regulatory Permits.  The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses,
except where the failure to possess such permits could not have, or reasonably
be expected to result in, a Material Adverse Effect (“Material Permits”), and
the Company has not received any notice of proceedings relating to the
revocation or modification of any Material Permit.
 
n.           Title to Assets.  The Company has good and marketable title in fee
simple to all real property owned by it that is material to the business of the
Company, and good and marketable title in all personal property owned by it that
is material to the business of the Company, in each case free and clear of all
liens, except for liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company are
held by it under valid, subsisting and enforceable leases with which the Company
is in compliance.
 
o.           Environmental Laws.
 
i.           The Company has complied with all applicable Environmental Laws (as
defined below), except for violations of Environmental Laws that, individually
or in the aggregate, have not had and could not reasonably be expected to have a
Material Adverse Effect.  There is no pending or, to the knowledge of the
Company, threatened civil or criminal litigation, written notice of violation,
formal administrative proceeding, or investigation, inquiry or information
request, relating to any Environmental Law involving the Company, except for
litigation, notices of violations, formal administrative proceedings or
investigations, inquiries or information requests that, individually or in the
aggregate, have not had and could not reasonably be expected to have a Material
Adverse Effect.  For purposes of this Agreement, “Environmental Law” means any
federal, state or local law, statute, rule or regulation or the common law
relating to the environment or occupational health and safety, including without
limitation any statute, regulation, administrative decision or order pertaining
to (A) treatment, storage, disposal, generation and transportation of
industrial, toxic or hazardous materials or substances or solid or hazardous
waste; (B) air, water and noise pollution; (C) groundwater and soil
contamination; (D) the release or threatened release into the environment of
industrial, toxic or hazardous materials or substances, or solid or hazardous
waste, including without limitation emissions, discharges, injections, spills,
escapes or dumping of pollutants, contaminants or chemicals; (E) the protection
of wild life, marine life and wetlands, including without limitation all
endangered and threatened species; (F) storage tanks, vessels, containers,
abandoned or discarded barrels, and other closed receptacles; (G) health and
safety of employees and other persons; and (H) manufacturing, processing, using,
distributing, treating, storing, disposing, transporting or handling of
materials regulated under any law as pollutants, contaminants, toxic or
hazardous materials or substances or oil or petroleum products or solid or
hazardous waste.  As used above, the terms “release” and “environment” shall
have the meaning set forth in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended.
 
7

--------------------------------------------------------------------------------


 
ii.           To the knowledge of the Company, there is no material
environmental liability with respect to any solid or hazardous waste transporter
or treatment, storage or disposal facility that has been used by the Company.
 
iii.           The Company (A) has received all permits, licenses or other
approvals required of it under applicable Environmental Laws to conduct its
business and (B) is in compliance with all terms and conditions of any such
permit, license or approval.
 
p.           Insurance.  The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the business in which the Company is engaged,
including, but not limited to, directors’ and officers’ liability coverage.  The
Company has no reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.
 
q.           Transactions with Affiliates and Employees.  Except as set forth in
the Exchange Act Documents and those transactions contemplated by the
Transaction Documents, none of the officers or directors of the Company and, to
the knowledge of the Company, none of the employees of the Company is presently
a party to any transaction with the Company (other than for services as
employees, officers and directors), including any contract, agreement, or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director or any such employee has a
substantial interest or is an officer, director, trustee or partner.
 
r.           Internal Accounting Controls.  The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.  The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company is made known to the Company’s certifying officers by others
within those entities, particularly during the period in which the Company’s
Form 10-KSB or 10-QSB, as the case may be, are being prepared.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures as of the end of the reporting period covered by the Company’s
Form 10-KSB and each of the Company’s Forms 10-QSB filed with the Commission
(each such date, the “Evaluation Date”) and presented in each such report their
conclusions about the effectiveness of the Company’s disclosure controls and
procedures based on their evaluations as of the applicable Evaluation
Date.  Since the Evaluation Date of the Company’s most recently filed Form
10-KSB or Form 10-QSB, there have been no significant changes in the Company’s
disclosure controls and procedures, the Company’s internal control over
financial reporting (as defined in Exchange Act Rules 13a-15(f) or 15d-15(f))
or, to the Company’s knowledge, in other factors that could significantly affect
the Company’s internal controls over financial reporting.
 
8

--------------------------------------------------------------------------------


 
s.           Solvency.  Based on the financial condition of the Company as of
the Closing Date (and assuming that the Closing shall have occurred), (i) the
Company’s fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature; (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).
 
t.           Certain Fees.  Other than the fees and commissions payable in
connection with the Offering on the Closing, no brokerage or finder’s fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
person with respect to the transactions contemplated by this Agreement.  The
Investor shall have no obligation with respect to any claims (other than such
fees or commissions owed by the Investor pursuant to written agreements executed
by the Investor which fees or commissions shall be the sole responsibility of
the Investor) made by or on behalf of other persons for fees of a type
contemplated in this Section that may be due in connection with the transactions
contemplated by this Agreement.
 
u.           Certain Registration Matters. Assuming the accuracy of the
Investor’s representations and warranties set forth in this Agreement and the
Transaction Documents, and the representations and warranties made by all other
purchasers of shares of Common Stock in the Offering, no registration under the
Securities Act is required for the offer and sale of the Investor Shares by the
Company to the Investor hereunder.
 
v.           Listing and Maintenance Requirements.  The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with the listing and maintenance requirements for continued listing
of the Common Stock on the NASD Over-The-Counter Bulletin Board.
 
9

--------------------------------------------------------------------------------


 
w.           Investment Company.  The Company is not an “investment company” or
an “affiliate” of an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
x.           Disclosure.  The Investor confirms that in making its decision to
enter into this Agreement, the Investor has relied on the representations and
warranties set forth in Section 5 of this Agreement, and not on any other
materials that have been furnished by or on behalf of the Company.  The
representations and warranties of the Company in this Agreement are true and
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.  The Company confirms that neither it nor any person
acting on its behalf has provided the Investor, or its agents or counsel, with
any information that the Company believes would constitute material, non-public
information following the announcement of the Closing and the transactions
contemplated thereby.  The Company understands and confirms that the Investor
will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company.
 
y.           No Integrated Offering.  Assuming the accuracy of all Investors’
representations and warranties set forth in Section 6, neither the Company, nor
any of its affiliates, nor any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause the
Offering of the Investor Shares to be integrated with prior offerings by the
Company for purposes of the Securities Act or any applicable stockholder
approval provisions of any Trading Market (hereinafter defined) on which any of
the securities of the Company are listed or designated.  “Trading Market” means
the following markets or exchanges on which the Common Stock is listed or quoted
for trading on the date in question: the American Stock Exchange, the Nasdaq
Stock Market, the New York Stock Exchange or the OTC Bulletin Board.
 
z.           No General Solicitation.  Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the shares of Common Stock
by any form of general solicitation or general advertising (within the meaning
of Regulation D).
 
aa.         Acknowledgment Regarding Investors’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Investors is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  The Company further
acknowledges that no Investor is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby, and any advice given by any
Investor or any of their respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated thereby is merely
incidental to such Investor’s purchase of the Investor Shares.  The Company
further represents to each Investor that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
10

--------------------------------------------------------------------------------


 
6.             Representations and Warranties of the Investor.  In order to
induce the Company to enter into this Agreement, the Investor represents and
warrants to the Company the following:
 
a.           Authority.  If a corporation, partnership, limited partnership,
limited liability company, or other form of entity, the Investor is duly
organized or formed, as the case may be, validly existing and in good standing
under the laws of its jurisdiction of organization or formation.  The Investor
has all requisite individual or entity right, power and authority to execute,
deliver and perform this Agreement.
 
b.           Enforceability. The execution, delivery and performance of this
Agreement by the Investor have been duly authorized by all requisite
partnership, corporate or other entity action, as applicable.  This Agreement
has been duly executed and delivered by the Investor, and, upon its execution by
the Company, shall constitute the legal, valid and binding obligation of the
Investor, enforceable in accordance with its terms, except to the extent that
its enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium, or other laws relating to or affecting the enforcement of creditors’
rights generally and by general principles of equity.
 
c.           No Violations.  The execution, delivery and performance of this
Agreement by the Investor do not and will not, with or without the passage of
time or the giving of notice, result in the breach of, or constitute a default,
cause the acceleration of performance, or require any consent under, or result
in the creation of any lien, charge or encumbrance upon any property or assets
of the Investor pursuant to, any material instrument or agreement to which the
Investor is a party or by which the Investor or its properties may be bound or
affected, and, do not or will not violate or conflict with any provision of the
certificate or articles of incorporation or bylaws, partnership agreement,
operating agreement, trust agreement, or similar organizational or governing
document of the Investor, as applicable.
 
d.           Knowledge of Investment and Its Risks.  The Investor has such
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risks of the Investor’s investment in the shares of
Common Stock.  The Investor understands that an investment in the Company
represents a high degree of risk and there is no assurance that the Company’s
business or operations will be successful.  The Investor has considered
carefully the risks attendant to an investment in the Company, and that, as a
consequence of such risks, the Investor could lose its entire investment in the
Company.
 
e.           Investment Intent.  The Investor hereby represents and warrants
that (i) the Investor Shares are being acquired for investment for the
Investor’s own account, and not as a nominee or agent and not with a view to the
resale or distribution of all or any part of the Investor Shares, and the
Investor has no present intention of selling, granting any participation in, or
otherwise distributing any of the Investor Shares within the meaning of the
Securities Act, (ii) the Investor Shares are being acquired in the ordinary
course of the Investor’s business, and (iii) the Investor does not have any
contracts, understandings, agreements or arrangements, directly or indirectly,
with any person and/or entity to distribute, sell, transfer or grant
participations to such person and/or entity with respect to, any of the Investor
Shares.
 
f.           Investor Status.  If the Investor is a person in the United States
or a U.S. Person (as defined in Rule 902(k) of Regulation S), such Investor is
an “accredited investor” as that term is defined by Rule 501 of Regulation D
promulgated under the Securities Act and the information provided by the
Investor in the Investor Questionnaire, attached hereto as Appendix A, is
truthful, accurate and complete.  The Investor is not registered as a
broker-dealer under Section 15 of the Exchange Act or an affiliate of such
broker-dealer, except as otherwise provided in the Investor Questionnaire.
 
11

--------------------------------------------------------------------------------


 
g.           Non-US Person.  If the Investor is not a person in the United
States or a U.S. Person or is not purchasing the shares of Common Stock on
behalf of a person in the United States or a U.S. Person:
 
(i)           neither the Investor nor any disclosed principal for whom the
Investor is acting is a U.S. Person nor are they subscribing for the shares of
Common Stock for the account of a U.S. Person or for resale in the United States
and the Investor confirms that the shares of Common Stock have not been offered
to the Investor in the United States and that this Agreement has not been signed
in the United States;
 
(ii)          the Investor acknowledges that the shares of Common Stock have not
been registered under the Securities Act and may not be offered or sold in the
United States or to a U.S. Person unless the securities are registered under the
Securities Act and all applicable State Acts or an exemption from such
registration requirements is available, and further agrees that hedging
transactions involving such securities may not be conducted unless in compliance
with the Securities Act;
 
(iii)         the Investor and if applicable, the disclosed principal for whom
the Investor is acting, understands that the Company is the seller of the shares
of Common Stock and that, for purposes of Regulation S, a “distributor” is any
underwriter, dealer or other person who participates, pursuant to a contractual
arrangement in the distribution of securities sold in reliance on Regulation S
and that an “affiliate” is any partner, officer, director or any person directly
or indirectly controlling, controlled by or under common control with any person
in question.  Except as otherwise permitted by Regulation S, the Investor and if
applicable, the disclosed principal for whom the Investor is acting, agrees that
it will not, during a one year distribution compliance period, act as a
distributor, either directly or through any affiliate, or sell, transfer,
hypothecate or otherwise convey the shares of Common Stock other than to a
non-U.S. Person;
 
(iv)         the Investor and if applicable, the disclosed principal for whom
the Investor is acting, acknowledges and understands that in the event the
shares of Common Stock are offered, sold or otherwise transferred by the
Investor or if applicable, the disclosed principal for whom the Investor is
acting, to a non-U.S Person prior to the expiration of a one year distribution
compliance period, the purchaser or transferee must agree not to resell such
securities except in accordance with the provisions of Regulation S, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration, and must further agree not to engage in hedging transactions
with regard to such securities unless in compliance with the Securities Act; and
 
12

--------------------------------------------------------------------------------


 
(v)          neither the Investor nor any disclosed principal will offer, sell
or otherwise dispose of the shares of Common Stock in the United States or to a
U.S. Person unless (A) the Company has consented to such offer, sale or
disposition and such offer, sale or disposition is made in accordance with an
exemption from the registration requirements under the Securities Act and the
applicable State Acts or (B) the Commission has declared effective a
registration statement in respect of such securities.
 
h.           Foreign Investor.  If the Investor is not a person in the United
States or a U.S. Person or is not purchasing the shares of Common Stock on
behalf of a person in the United States or a U.S. Person (the “Foreign
Investor”), the Foreign Investor hereby represents that it has satisfied itself
as to the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the shares of Common Stock or any use of this
Agreement, including: (i) the legal requirements within its jurisdiction for the
purchase of the shares of Common Stock; (ii) any foreign exchange restrictions
applicable to such purchase; (iii) any governmental or other consents that may
need to be obtained; and (iv) the income tax and other tax consequences, if any,
that may be relevant to the purchase, holding, redemption, sale or transfer of
the shares of Common Stock.  Such Foreign Investor’s subscription and payment
for, and its continued beneficial ownership of the shares of Common Stock will
not violate any applicable securities or other laws of the Foreign Investor’s
jurisdiction.
 
i.           Disclosure.  The Investor has reviewed the information provided to
the Investor by the Company in connection with the Investor’s decision to
purchase the Investor Shares, including but not limited to, the Company’s
publicly available filings with the Commission and the information contained
therein.  The Company has provided the Investor with all the information that
the Investor has requested in connection with the decision to purchase the
Investor Shares.  The Investor further represents that the Investor has had an
opportunity to ask questions and receive answers from the Company regarding the
business, properties, prospects and financial condition of the Company.  All
such questions have been answered to the full satisfaction of the
Investor.  Neither such inquiries nor any other investigation conducted by or on
behalf of the Investor or its representatives or counsel shall modify, amend or
affect the Investor’s right to rely on the truth, accuracy and completeness of
the disclosure materials and the Company’s representations and warranties
contained herein.
 
j.           No Registration.  The Investor understands that the Investor may be
required to bear the economic risk of its investment in the Company for an
indefinite period of time.  The Investor further understands that (i) neither
the offering nor the sale of the Investor Shares has been registered under the
Securities Act or any applicable State Acts in reliance upon exemptions from the
registration requirements of such laws, (ii) the Investor Shares must be held by
the Investor indefinitely unless the sale or transfer thereof is subsequently
registered under the Securities Act and any applicable State Acts, or an
exemption from such registration requirements is available, (iii) except as set
forth in this Agreement, the Company is under no obligation to register any of
the Investor Shares on the Investor’s behalf or to assist the Investor in
complying with any exemption from registration, and (iv) the Company will rely
upon the representations and warranties made by the Investor in this Agreement
and the Transaction Documents in order to establish such exemptions from the
registration requirements of the Securities Act and any applicable State Acts.
 
13

--------------------------------------------------------------------------------


 
k.           Transfer Restrictions.  The Investor will not transfer any of the
Investor Shares unless such transfer is registered or exempt from registration
under the Securities Act and any applicable State Acts, and, if requested by the
Company in the case of an exempt transaction, the Investor has furnished an
opinion of counsel reasonably satisfactory to the Company that such transfer is
so exempt.  The Investor understands and agrees that (i) the certificates
evidencing the Investor Shares will bear appropriate legends indicating such
transfer restrictions placed upon the Investor Shares, (ii) the Company shall
have no obligation to honor transfers of any of the Investor Shares in violation
of such transfer restrictions, and (iii) the Company shall be entitled to
instruct any transfer agent or agents for the securities of the Company to
refuse to honor such transfers.
 
l.           No Solicitation.  The Investor (i) did not receive or review any
advertisement, article, notice or other communication published in a newspaper,
magazine or similar media or broadcast over television or radio, whether closed
circuit or generally available, or presented at any seminar or any other general
solicitation or general advertisement with respect to the Investor Shares or
(ii) was not solicited by any person, other than by representatives of the
Company, with respect to a purchase of the Investor Shares.
 
m.           Principal Address.  The Investor’s principal residence, if an
individual, or principal executive office, if an entity, is set forth on the
signature page of this Agreement.
 
n.           Reliance by the Company.  The Investor acknowledges and consents to
the Company’s reliance on the Investor’s representations and warranties made
above for purposes of complying with all applicable securities laws and any
applicable exemptions from registration requirements thereunder and otherwise.
 
7.             Transfer Restrictions.
 
a.           The Investor Shares may only be disposed of in compliance with
state and federal securities laws.  In connection with any transfer of the
Investor Shares other than pursuant to an effective registration statement or
Rule 144, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred shares under the Securities
Act.  As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of an Investor
under this Agreement.
 
14

--------------------------------------------------------------------------------


 
b.           The Investor agrees to the imprinting, so long as is required by
this Section 7, of a legend on any of the Investor Shares in substantially the
following form:
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY U.S. STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT (A)
OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR (C) PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  HEDGING TRANSACTIONS INVOLVING
THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES
ACT.
 
c.           Each Investor, severally and not jointly with the other Investors,
agrees that the removal of the restrictive legend from certificates representing
the Investor Shares as set forth in this Section 7 is predicated upon the
Company’s reliance that the Investor will sell any Investor Share pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, and that
if the Investor Shares are sold pursuant to a registration statement, they will
be sold in compliance with the plan of distribution set forth therein.
 
8.             Piggyback Common Share Registration.
 
a.           If the Company shall determine to register for sale for cash any of
its Common Stock, for its own account or for the account of others (other than
the Investors), other than (i) a registration relating solely to employee
benefit plans or securities issued or issuable to employees, consultants (to the
extent the securities owned or to be owned by such consultants could be
registered on Form S-8) or any of their family members (including a registration
on Form S-8) or (ii) a registration relating solely to a Securities Act Rule 145
transaction or a registration on Form S-4 in connection with a merger,
acquisition, divestiture, reorganization or similar event, the Company shall
promptly give to the Investors written notice thereof (and in no event shall
such notice be given less than 20 calendar days prior to the filing of such
registration statement), and shall, subject to Section 8(b), include as a
registration (a “Piggyback Registration”) all of the Investor Shares specified
in a written request delivered by the Investors thereof within 10 calendar days
after receipt of such written notice from the Company.  However, the Company
may, without the consent of the Investors, withdraw such registration statement
prior to its becoming effective if the Company or such other stockholders have
elected to abandon the proposal to register the securities proposed to be
registered thereby.
 
15

--------------------------------------------------------------------------------


 
b.           Underwriting.  If a Piggyback Registration is for a registered
public offering that is to be made by an underwriting, the Company shall so
advise the Investors of the Investor Shares eligible for inclusion in such
registration statement pursuant to Sections 8(a).  In that event, the right of
any Investor to Piggyback Registration shall be conditioned upon such Investor’s
participation in such underwriting and the inclusion of such Investor’s Investor
Shares in the underwriting to the extent provided herein.  All Investors
proposing to sell any of their securities through such underwriting shall
(together with the Company and any other stockholders of the Company selling
their securities through such underwriting) enter into an underwriting agreement
in customary form with the underwriter selected for such underwriting by the
Company or the selling stockholders, as applicable.  Notwithstanding any other
provision of this Section, if the underwriter or the Company determines that
marketing factors require a limitation on the number of shares of Common Stock
or the amount of other securities to be underwritten, the underwriter may
exclude some or all Investor Shares from such registration and
underwriting.  The Company shall so advise all Investors (except those Investors
who failed to timely elect to include their Investor Shares through such
underwriting or have indicated to the Company their decision not to do so), and
indicate to each such Investor the number of Investor Shares that may be
included in the registration and underwriting, if any.  The number of investor
Shares to be included in such registration and underwriting shall be allocated
among such Investors as follows:
 
 
i.
If the Piggyback Registration was initiated by the Company, the number of shares
that may be included in the registration and underwriting shall be allocated
first to the Company and then, subject to obligations and commitments existing
as of the date hereof, to all selling stockholders, including the Investors, who
have requested to sell in the registration on a pro rata basis according to the
number of shares requested to be included therein; and

 
 
ii.
If the Piggyback Registration was initiated by the exercise of demand
registration rights by a stockholder or stockholders of the Company (other than
the Investors), then the number of shares that may be included in the
registration and underwriting shall be allocated first to such selling
stockholders who exercised such demand and then, subject to obligations and
commitments existing as of the date hereof, to all other selling stockholders,
including the Investors, who have requested to sell in the registration on a pro
rata basis according to the number of shares requested to be included therein.

 
No Investor Shares excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such registration.  If any Investor
disapproves of the terms of any such underwriting, such Investor may elect to
withdraw such Investor’s Investor Shares therefrom by delivering a written
notice to the Company and the underwriter.  The Investor Shares so withdrawn
from such underwriting shall also be withdrawn from such registration; provided,
however, that, if by the withdrawal of such Investor Shares, a greater number of
Investor Shares held by other Investors may be included in such registration (up
to the maximum of any limitation imposed by the underwriters), then the Company
shall offer to all Investors who have included Investor Shares in the
registration the right to include additional Investor Shares pursuant to the
terms and limitations set forth herein in the same proportion used above in
determining the underwriter limitation.
 
16

--------------------------------------------------------------------------------


 
9.             Independent Nature of Investor’s Obligations and Rights.  The
obligations of the Investor under this Agreement and the Transaction Documents
are several and not joint with the obligations of any other purchaser of shares
of Common Stock in the Offering, and the Investor shall not be responsible in
any way for the performance of the obligations of any other purchaser of shares
of Common Stock in the Offering under any Transaction Document.  The decision of
the Investor to purchase the Investor Shares pursuant to the Transaction
Documents has been made by the Investor independently of any other purchaser of
shares of Common Stock in the Offering.  Nothing contained herein or in any
Transaction Document, and no action taken by any purchaser of shares of Common
Stock pursuant thereto, shall be deemed to constitute such purchasers as a
partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the purchasers of shares of Common Stock are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Investor
acknowledges that no other purchaser of shares of Common Stock has acted as
agent for the Investor in connection with making its investment hereunder and
that no other purchaser of shares of Common Stock will be acting as agent of the
Investor in connection with monitoring its investment in the shares of Common
Stock or enforcing its rights under the Transaction Documents.  The Investor
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other purchaser of
shares of Common Stock to be joined as an additional party in any proceeding for
such purpose.
 
10.           Prospectus Delivery Requirement.  The Investor hereby covenants
with the Company not to make any sale of the Investor Shares without complying
with the provisions hereof, and without effectively causing the prospectus
delivery requirement under the Securities Act to be satisfied (unless the
Investor is selling in a transaction not subject to the prospectus delivery
requirement).
 
11.           Corporate Existence.  So long as any Investor owns any of the
Investor Shares, the Company shall not directly or indirectly consummate any
merger, reorganization, restructuring, reverse stock split, consolidation, sale
of all or substantially all of the Company’s assets or any similar transaction
or related transactions (each such transaction, an “Organizational Change”),
unless, prior to the consummation of an Organizational Change, the Company
obtains the written consent of the majority of such Investors.
 
12.           Indemnification of Investor.  The Company will indemnify and hold
the Investor and its directors, officers, stockholders, members, managers,
partners, employees and agents (each, an “Investor Party”) harmless from any and
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Investor Party may suffer or incur as a result of or relating to
any misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any Transaction Document.  In
addition to the indemnity contained herein, the Company will reimburse each
Investor Party for its reasonable legal and other expenses (including the cost
of any investigation, preparation and travel in connection therewith) incurred
in connection therewith, as such expenses are incurred.
 
13.           Contribution.  If the indemnification under Section 12 is
unavailable to an indemnified party or insufficient to hold an indemnified party
harmless for any Losses, then each indemnifying party shall contribute to the
amount paid or payable by such indemnified party, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other fees or expenses incurred by such party in
connection with any Action to the extent such party would have been indemnified
for such fees or expenses if the indemnification provided for in this Section
was available to such party in accordance with its terms.
 
17

--------------------------------------------------------------------------------


 
14.           Escrow.
 
a.           On or before the date of the Closing, each Investor shall have
delivered to the Escrow Agent the Purchase Price for the Investor Shares (the
aggregate of purchase price referred to as the “Escrowed Funds”) and the
Transaction Documents.  The parties shall ensure that each Investor’s portion of
the Escrowed Funds will be delivered to the Escrow Agent pursuant to the wire
transfer instructions provided in Section 4(b).
 
b.           The Company intends that the Transaction Documents and the Escrowed
Funds shall be held in escrow by the Escrow Agent pursuant to this Agreement for
its benefit and for the benefit of the Investors as set forth herein.
 
c.           The Escrow Agent shall hold and release the Transaction Documents
and the Escrowed Funds only in accordance with the terms and conditions of this
Section 14.
 
d.           Subject to the provisions of Section 14(f), the Escrow Agent shall
release the Transaction Documents and Escrowed Funds as follows:
 
i.           On the Closing Date, the Escrow Agent will release the Transaction
Documents to the Company and the Escrowed Funds to or for the benefit of the
Company except that the legal fees and expenses owed to Gottbetter & Partners,
LLP, as counsel to the Company, shall be deducted from the Escrowed Funds and
released to Gottbetter & Partners, LLP.
 
ii.           All funds to be delivered to the Company shall be delivered
pursuant to written instructions substantially in the form of Exhibit A hereto
(the “Instructions”) signed by the Company.
 
iii.           Notwithstanding the above, upon receipt by the Escrow Agent of
the Instructions, the Escrow Agent shall deliver the Transaction Documents and
the Escrowed Funds in accordance with the terms of the Instructions; provided,
however, that in the event of any conflict between such Instructions and the
provisions of Section 14(d)(i) of this Agreement, the provisions of Section
14(d)(i) shall control.
 
iv.           Notwithstanding the above, upon receipt by the Escrow Agent of a
final and non-appealable judgment, order, decree or award of a court of
competent jurisdiction (a “Court Order”), the Escrow Agent shall deliver the
Transaction Documents and the Escrowed Funds in accordance with the Court
Order.  Any Court Order shall be accompanied by an opinion of counsel for the
party presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.
 
18

--------------------------------------------------------------------------------


 
v.           If an Investor’s subscription is rejected for any reason or if the
Offering is otherwise terminated or withdrawn, then the Escrow Agent shall
release the respective Transaction Documents and the respective Escrowed Funds
to the appropriate Investors as soon as reasonably possible, without interest or
deduction.
 
vi.           The Company acknowledges that the only terms and conditions upon
which the Transaction Documents and Escrowed Funds are to be released are set
forth in this Section 14.  The Company reaffirms its agreement to abide by the
terms and conditions of this Agreement with respect to the release of the
Transaction Documents and the Escrowed Funds.  Any dispute with respect to the
release of the Transaction Documents or the Escrowed Funds shall be resolved
pursuant to Section 14(f) or by agreement between the parties.
 
e.           The Escrow Agent’s duties and responsibilities shall be subject to
the following terms and conditions:
 
i.           The Company and the Investors acknowledge and agree that the Escrow
Agent (i) shall not be responsible for or bound by, and shall not be required to
inquire into whether either the Company or the Investors are entitled to receipt
of the Transaction Documents or the Escrowed Funds pursuant to, any other
agreement or otherwise; (ii) shall be obligated only for the performance of such
duties as are specifically assumed by the Escrow Agent pursuant to this
Agreement; (iii) may rely on and shall be protected in acting or refraining from
acting upon any written notice, instruction, instrument, statement, request or
document furnished to it hereunder and believed by the Escrow Agent in good
faith to be genuine and to have been signed or presented by the proper person or
party, without being required to determine the authenticity or correctness of
any fact stated therein or the propriety or validity or the service thereof;
(iv) may assume that any person believed by the Escrow Agent in good faith to be
authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized; (v) shall not be under
any duty to give the property held by Escrow Agent hereunder any greater degree
of care than the Escrow Agent gives its own similar property, but in no event
less than a reasonable amount of care; and (vi) may consult with counsel
satisfactory to the Escrow Agent, the opinion of such counsel to be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by the Escrow Agent hereunder in good faith and in accordance with
the opinion of such counsel.
 
ii.           The Company and the Investors acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and that the Escrow Agent shall
not be liable for any action taken by Escrow Agent in good faith and believed by
the Escrow Agent to be authorized or within the rights or powers conferred upon
the Escrow Agent by this Agreement.  The Company agrees to indemnify and hold
harmless the Escrow Agent and any of the Escrow Agent’s partners, employees,
agents and representatives for any action taken or omitted to be taken by the
Escrow Agent or any of them hereunder, including the fees of outside counsel and
other costs and expenses of defending itself against any claim or liability
under this Agreement, except in the case of gross negligence or willful
misconduct on the part of the Escrow Agent committed in its capacity as Escrow
Agent under this Agreement.  The Escrow Agent shall owe a duty only to the
Company and the Investors under this Agreement and to no other person.
 
19

--------------------------------------------------------------------------------


 
iii.           The Company agrees to reimburse the Escrow Agent for outside
counsel fees, to the extent authorized hereunder and incurred in connection with
the performance of its duties and responsibilities hereunder.
 
iv.           The Escrow Agent may at any time resign as Escrow Agent hereunder
by giving five (5) days prior written notice of resignation to the
Company.  Prior to the effective date of the resignation as specified in such
notice, the Company will issue to the Escrow Agent an instruction authorizing
delivery of the Transaction Documents and the Escrowed Funds to a substitute
escrow agent selected by the Company.  If no successor escrow agent is named by
the Company, the Escrow Agent may apply to a court of competent jurisdiction in
the State of New York for appointment of a successor escrow agent, and to
deposit the Transaction Documents and Escrowed Funds with the clerk of any such
court.
 
v.           The Escrow Agent does not have and will not have any interest in
the Transaction Documents or the Escrowed Funds, but is serving only as escrow
agent in connection therewith, having only possession thereof.
 
vi.           This Agreement sets forth exclusively the duties of the Escrow
Agent with respect to any and all matters pertinent thereto and no implied
duties or obligations shall be read into this Agreement.
 
vii.           The provisions of this Section 14(e) shall survive the
resignation of the Escrow Agent or the termination of this Agreement.
 
f.           Resolution of disputes arising under this Section 14 shall be
subject to the following terms and conditions:
 
i.           If any dispute shall arise with respect to the delivery, ownership,
right of possession or disposition of the Transaction Documents or the Escrowed
Funds, or if the Escrow Agent shall in good faith be uncertain as to its duties
or rights hereunder, the Escrow Agent shall be authorized, without liability to
anyone, to (i) refrain from taking any action other than to continue to hold the
Transaction Documents or the Escrowed Funds pending receipt of an Instruction
from the Company, or (ii) deposit the Transaction Documents and Escrowed Funds
with any court of competent jurisdiction in the State of New York, in which
event the Escrow Agent shall give written notice thereof to the Company and
shall thereupon be relieved and discharged from all further obligations pursuant
to this Agreement.  The Escrow Agent may, but shall be under no duty to,
institute or defend any legal proceedings which relate to the Transaction
Documents or the Escrowed Funds.  The Escrow Agent shall have the right to
retain counsel if it becomes involved in any disagreement, dispute or litigation
on account of this Agreement or otherwise determines that it is necessary to
consult counsel.
 
ii.           The Escrow Agent is hereby expressly authorized to comply with and
obey any Court Order.  In case the Escrow Agent obeys or complies with a Court
Order, the Escrow Agent shall not be liable to the Investors, the Company or to
any other person, firm, corporation or entity by reason of such compliance.
 
20

--------------------------------------------------------------------------------


 
g.           The escrow established hereby shall terminate upon the release of
all of the Transaction Documents and delivery to the Company of the Escrowed
Funds in accordance with this Section 14, or at any time upon the agreement in
writing of the Investors and the Company.
 
h.           The Escrowed Funds shall neither be held in an interest bearing
account nor will interest be payable in connection therewith.  In the event the
Escrowed Funds are deposited in an interest bearing account, each Investor shall
be entitled to receive its pro rata portion of any accrued interest thereon, but
only if the Escrow Agent receives from such Investor the Investor’s taxpayer
identification number and other requested information and forms.
 
15.           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the shares of Common Stock in the Offering in a manner that
would require the registration under the Securities Act of the sale of the
shares of Common Stock to the Investors or that would be integrated with the
offer or sale of the shares of Common Stock for purposes of the rules and
regulations of any Trading Market such that it would require stockholder
approval prior to the closing of such other transaction unless stockholder
approval is obtained before the closing of such subsequent transaction.
 
16.           Governing Law; Miscellaneous.
 
a.           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the United States of America and
the State of New York, both substantive and remedial, without regard to New York
conflicts of law principles.  Any judicial proceeding brought against any of the
parties to this agreement or any dispute arising out of this Agreement or any
matter related hereto shall be brought in the courts of the State of New York,
New York County, or in the United States District Court for the Southern
District of New York and, by its execution and delivery of this agreement, each
party to this Agreement accepts the jurisdiction of such courts.
 
b.           Entire Agreement; No Oral Modification.  This Agreement and the
other Transaction Documents contain the entire agreement among the parties
hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings with respect thereto and this Agreement may not be
amended or modified except in a writing signed by the parties hereto.
 
c.           Amendments and Waivers.  The provisions of this Agreement may be
amended on or before the Closing Date, and particular provisions of this
Agreement may be waived, with and only with an agreement or consent in writing
signed by the Company and the majority of Investors, unless such provision is
specific to an Investor.  The Investors acknowledge that by the operation of
this Section 16(c), the majority of Investors may have the right and power to
diminish or eliminate all rights of the Investors under this Agreement.
 
21

--------------------------------------------------------------------------------


 
d.           Binding Effect; Benefits.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and assigns; however, nothing in this Agreement, expressed or
implied, is intended to confer on any other person other than the parties
hereto, or their respective heirs, successors or assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
 
e.           Further Assurances.  The parties hereto will, upon reasonable
request, execute and deliver all such further assignments, endorsements and
other documents as may be necessary in order to perfect the purchase by the
Investor of the Investor Shares.
 
f.           Prevailing Parties.  In any action or proceeding brought to enforce
any provision of this Agreement, or where any provision hereof is validly
asserted as a defense, the prevailing party shall be entitled to receive and the
nonprevailing party shall pay upon demand reasonable attorneys’ fees in addition
to any other remedy.
 
g.           Notices. All communication hereunder shall be in writing and shall
be mailed, delivered, telegraphed or sent by facsimile or electronic mail
(e-mail), and such delivery shall be confirmed to the addresses as provided
below:
 
if to the Investor, to the address set forth on the signature page of this
Agreement;
 
if to the Company:


US Uranium Inc.
6830 Elm Street
McLean, VA  22101
Attn:  James D. Davidson, Chief Executive Officer


with a copy to (or for notices to the Escrow Agent):


Gottbetter & Partners, LLP
488 Madison Avenue
New York, NY  10022
Attention:  Adam S. Gottbetter
Facsimile:  (212) 400-6901


h.           Headings.  The section headings herein are included for convenience
only and are not to be deemed a part of this Agreement.
 
i.            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.  In the event that
any signature is delivered by facsimile transmission or electronic mail
(e-mail), such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such signature page were an original thereof.
 
[SIGNATURE PAGES FOLLOW]
 
22

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
as of the date first written above.
 

 
US URANIUM INC.
           
By:
      Name:  James D. Davidson     Title: Chief Executive Officer          

 
 

 
ESCROW AGENT (with respect to Section 14 only):
 
Gottbetter & Partners, LLP
           
By:
      Name:  Adam S. Gottbetter     Title: Partner          

            
 
[SIGNATURE PAGE OF INVESTOR FOLLOWS]
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
as of the date first written above.
 

INVESTOR (individual)              INVESTOR (entity)              
 
Signature    
   
Name of Entity
 
   
 
        Print Name              Signature                      
Print Name: 
  Signature (if Joint Tenants or Tenants in Common)              
Title:          
          Address of Principal Residence:     Address of Executive Offices:    
                            Social Security Number(s):                    IRS
Tax Identification Number:                 Telephone Number:     Telephone
Number:                 Facsimile Number:          Facsimile Number:            
    E-mail Address:      E-mail Address:                        




                               
X
$0.005
 
=
$                              
Number of Shares
   
Price Per Share
   
Purchase Price

 
24

--------------------------------------------------------------------------------


 


EXHIBIT A


Form of Instructions




Mr. Adam S. Gottbetter
Gottbetter & Partners, LLP
488 Madison Ave.
New York, NY  10022-5718
Phone:  212-400-6900
Facsimile:  212-400-6901


Re:           US Uranium Inc.


Dear Mr. Gottbetter:


We hereby confirm that with respect to Article 14 of the Subscription Agreement
(the “Agreement”), by and among US Uranium Inc. (the “Company”), Gottbetter &
Partners, LLP, as escrow agent, and the Investors, the closing of the Offering
(as defined in the Agreement) has taken place.  All conditions for the release
of the Transaction Documents and the Escrowed Funds have therefore been met.  We
authorize the release of the Transaction Documents and the Escrowed Funds to the
Company.




US URANIUM INC.
 

     
By:
    Name:     James D. Davidson   Title:  Chief Executive Officer        

 

--------------------------------------------------------------------------------


                     

